  Case 20-14201-pmm          Doc 92-1 Filed 06/28/21 Entered 06/28/21 15:09:53               Desc
                                Proposed Order Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Larry Lee Wisser aka Larry L. Wisser aka Larry
Wisser                                                                     CHAPTER 12
       Cathleen Rachel Wisser aka Cathleen R. Wisser
aka Cathleen Wisser
                              Debtor(s)

United States of America, acting through the Farm                       NO. 20-14201 PMM
Service Agency, U.S. Department of Agriculture
                                Movant
                vs.

Larry Lee Wisser aka Larry L. Wisser aka Larry Wisser
Cathleen Rachel Wisser aka Cathleen R. Wisser aka
Cathleen Wisser
                               Debtor(s)
                                             ORDER
        AND NOW, upon consideration of United States of America, acting through the Farm Service
 Agency, U.S. Department of Agriculture (“the Motion”), and the request for an expedited hearing
 thereon, and sufficient cause being shown, it is hereby ORDERED that:

 1. The request for an expedited hearing is GRANTED.

 2. A hearing to consider the Motion shall be held June 30, 2021 at 10:00 AM, in the United
    States Bankruptcy Court, Gateway Building, Fourth Floor Courtroom, 201 Penn St.,
    Reading, Pennsylvania, 19601.

 3. Written objections or other responsive pleadings to the Motion (while not required) may be
    filed up to the time of the hearing and all objections will be considered at the hearing.

 4. The Movant(s) shall serve the Motion and this Order on the U.S. Trustee, the case Trustee (if
    any), the individual Respondent(s) (if any), all secured creditors and all priority creditors by
    overnight mail, facsimile transmission or e-mail transmission no later than 5:00 p.m. on or

     before                                                    . Service under this Paragraph is
     effective if made to each party identified above through the court’s CM/ECF system.

 5. The Movant(s) shall serve this Order and a Notice of the Motion in conformity with Local
    Bankruptcy Form 9014-3 on all other parties in interest, including creditors, by regular mail

     no later than 5:00 p.m. on                                                  .


 6. The Movant shall file a Certification of Service as required by Local Rule 9014-4.



 Date:
                                                    PATRICIA M. MAYER
                                                    U.S. BANKRUPTCY JUDGE
